This opinion is subject to revision before publication




           UNITED STATES COURT OF APPEALS
                    FOR THE    ARMED FORCES
                           _______________

                         UNITED STATES
                            Appellant
                                  v.
           Paul E. COOPER, Yeoman Second Class
                 United States Navy, Appellee
                            No. 18-0282
                      Crim. App. No. 201500039
       Argued December 4, 2018—Decided February 12, 2019
            Military Judges: Robert Blazewick (trial) and
                 Marcus N. Fulton (DuBay hearing)
   For Appellant: Major Kelli A. O’Neil, USMC (argued);
   Colonel Valerie C. Danyluk, USMC, Colonel Mark K.
   Jamison, USMC, Captain Brian L. Farrell, USMC, and
   Brian K. Keller, Esq. (on brief).
   For Appellee: Major Maryann McGuire, USMC (argued);
   Captain Andrew House, JAGC, USN.
   Chief Judge STUCKY delivered the opinion of the
   Court, in which Judges RYAN, OHLSON, and MAGGS,
   joined. Judge SPARKS filed a separate dissenting
   opinion.
                      _______________

   Chief Judge STUCKY delivered the opinion of the Court.

    The United States Navy-Marine Corps Court of Criminal
Appeals (CCA) held that Appellee had been deprived of his
right to individual military counsel (IMC) and set aside the
findings and sentence. The Judge Advocate General of the
Navy certified four issues to this Court: (1) Did Appellee
waive the right to IMC?; (2) Should the failure of the
detailed defense counsel to submit a request for IMC be
reviewed under the Strickland v. Washington1 standard for
ineffective assistance of counsel (IAC)?; (3) If Strickland
does not apply, was Appellee deprived of his statutory right
to IMC?; and (4) Was Appellee prejudiced? We hold that

   1   466 U.S. 668 (1984).
              United States v. Cooper, No. 18-0282/NA
                       Opinion of the Court

Appellee knowingly and intelligently waived his right to
IMC. In light of our waiver determination, the remaining
certified issues are moot. We return the case to the Judge
Advocate General of the Navy for remand to the CCA for
further review.
                         I. Background

    Appellee, a Navy reservist, was deployed to Joint Task
Force Guantanamo Bay, Cuba (JTF), as a Freedom of Infor-
mation Act (FOIA) clerk, during which time he had contact
with several judge advocates. In October 2013, after agents
of the Naval Criminal Investigative Service (NCIS) inter-
viewed him concerning allegations that he had sexually as-
saulted another sailor, Appellee went to the Region Legal
Services Office (RSLO) to seek defense services. A
servicemember at that office told Appellee that he was not
eligible for such services until charges were preferred.
   Appellee had an attorney-client relationship with Cap-
tain (CPT) Thomas Neumann with regard to two legal assis-
tance matters. CPT Neumann, a California Army National
Guard judge advocate, was assigned to the JTF staff judge
advocate’s (SJA’s) office from mid-November 2013 to mid-
August 2014. He was Appellee’s supervisor in the FOIA shop
from November 2013 to February 2014 and served as the
chief of legal assistance. Although legal assistance attorneys
were barred by the SJA, and by Army regulation,2 from
providing advice on military justice matters, CPT Neumann
spoke to Appellee about the criminal allegations because
Appellee was not getting help through the RLSO. Appellee,
however, did not think that CPT Neumann was going to rep-
resent him for his court-martial.
    In April 2014, Appellee was charged. Lieutenant (LT)
Jennifer Buyske, U.S. Navy, who was stationed at Naval
Station Mayport, Florida, was detailed as his defense coun-
sel. She advised Appellee of his rights to counsel but he de-
clined IMC before the Article 32 investigation.3 LT Buyske

   2 Dep’t of the Army, Reg. 27-3, Legal Services, The Army Legal
Assistance Program ¶ 3-8.a.(1) (Feb. 21, 1996).
   3Article  32, Uniform Code of Military Justice (UCMJ),
10 U.S.C. § 832 (2012).



                                2
             United States v. Cooper, No. 18-0282/NA
                      Opinion of the Court

was Appellee’s sole counsel at the Article 32 hearing. Charg-
es were referred to trial on June 13, 2014.
    Appellee was arraigned on August 20, 2014. After LT
Buyske announced her credentials, the military judge asked
if any other defense counsel had been detailed to the case or
if IMC had been requested. LT Buyske answered, “No, sir.”
The military judge then advised Appellee of his rights to
counsel, including his right to IMC and that military counsel
would be provided free of charge. The colloquy continued:
       MJ: Do you understand?
       ACC: Yes, sir, I do.
       ….
       MJ: Do you have any questions about your rights
       to counsel?
       ACC: No, sir, I do not.
       MJ: And by whom do you wish to be represented?
       ACC: Lieutenant Buyske, sir.
       MJ: Do you wish to be represented by any other
       counsel, either civilian or military?
       ACC: No, sir, I do not.
Appellee then entered his pleas of not guilty.
    At the start of the trial, after a continuance of about a
month, the military judge noted the presence of Lieutenant
Commander (LCDR) Nathaniel Gross, U.S. Navy, who had
not been present at arraignment. After LCDR Gross entered
his appearance as the assistant defense counsel, the military
judge asked if any other counsel had been requested. LCDR
Gross answered: “No, Your Honor.” Neither Appellee nor LT
Buyske contradicted this statement.4
   Thereafter, a general court-martial composed of officer
and enlisted members convicted Appellee, contrary to his
pleas, of three specifications of sexual assault and one speci-

   4 In an affidavit for the CCA, LCDR Gross declared that when
he detailed himself to the case, he advised Appellee of his rights to
counsel, including his right to be represented by IMC. Appellee
never mentioned his desire to seek IMC and told LCDR Gross that
he was confident in the ability of LCDR Gross and LT Buyske to
defend him.



                                 3
            United States v. Cooper, No. 18-0282/NA
                     Opinion of the Court

fication of abusive sexual contact. Article 120, UCMJ,
10 U.S.C. § 920 (2012). While the court members deliberated
on the sentence, Appellee voluntarily absented himself. The
court members sentenced him in absentia to a dishonorable
discharge, confinement for five years, forfeiture of all pay
and allowances, and reduction to pay grade E-1.
    After Appellee returned to military control, The conven-
ing authority approved the adjudged sentence. Due to an er-
ror in the action of the convening authority, the CCA re-
manded for a new action. United States v. Cooper, No.
NMCCA 201500039 (N-M. Ct. Crim. App. Mar. 19, 2015)
(order). The convening authority again approved the ad-
judged sentence.
    On appeal before the CCA, Appellee raised ten issues, in-
cluding that, (1) he was deprived of his Sixth Amendment
right to counsel of choice and his statutory right to IMC
when trial defense counsel failed to submit his IMC re-
quests, and (2) by failing to submit his requests for IMC to
the convening authority, his trial defense counsel provided
him ineffective assistance. After ordering and reviewing con-
flicting affidavits, the CCA remanded the case for a DuBay
hearing5 to answer two questions: (1) whether Appellee
asked his detailed defense counsel to request CPT Neumann
as IMC; and (2) whether CPT Neumann was “reasonably
available” to so serve under applicable law and regulations.
United States v. Cooper, No. NMCCA 201500039 (N-M. Ct.
Crim. App. Apr. 6, 2016) (order).
    During the DuBay hearing, Appellee testified that he
told LT Buyske he wanted CPT Neumann as his defense
counsel but LT Buyske told him that CPT Neumann would
not be available in time for the trial. Appellee further testi-
fied that he asked if she could get a continuance but she told
him CPT Neumann could not be his attorney because he
would not be there in time.
  LT Buyske testified that Appellee had requested two
IMCs: first Commander (CDR) Massucco and then Marine
Captain (Capt) Neely. She contacted CDR Massucco but de-

   5  See United States v. DuBay, 17 C.M.A. 147, 149, 37 C.M.R.
411, 413 (1967).



                              4
            United States v. Cooper, No. 18-0282/NA
                     Opinion of the Court

termined he was not reasonably available because he was a
reservist who was no longer on active duty.6 When she in-
formed Appellee that CDR Massucco was not available, Ap-
pellee requested Capt Neely as his IMC. LT Buyske contact-
ed Capt Neely but determined he was not reasonably
available because he was serving as a trial counsel.7
    LT Buyske testified that Appellee never requested CPT
Neumann as IMC. She admitted contacting CPT Neumann
as a character witness but stated that CPT Neumann never
told her he had an attorney-client relationship with Appellee
or that Appellee had requested him as IMC.
   CPT Neumann testified that when LT Buyske contacted
him, he told her he had an attorney-client relationship with
Appellee and that he wanted to be Appellee’s IMC.
  The DuBay judge found that both Appellee and LT
Buyske “appeared credible,” and Appellee:
       did make the [IMC] request [for CPT Neumann]
       because there is sufficient circumstantial evidence
       supporting the Appellee’s version to convince me of
       the fact by a preponderance of the evidence. I spe-
       cifically do not find that LT Buyske intentionally
       sought to mislead the Court in her testimony; ra-
       ther, for the limited purposes of this hearing, I find
       that the Appellee has met his relatively modest
       burden of proof.
The DuBay judge further found that CPT Neumann was
reasonably available to serve as IMC.
    The CCA concluded that: (1) the DuBay judge’s findings
of fact were not clearly erroneous, United States v. Cooper,
No. NMCCA 201500039, 2018 CCA LEXIS 114, at *24, *27,
*30, *34, 2018 WL 1178847, at *8, *10, *12 (N-M. Ct. Crim.
App. Mar. 7, 2018); (2) Cooper’s understanding that CPT
Neumann was unavailable was erroneous, id. at *34, 2018

   6  Dep’t of the Navy, Judge Advocate General Instr. 5800.7F,
Manual of the Judge Advocate General ¶ 0131b(4) (June 26, 2012)
(“All counsel serving on active duty in the Navy or Marine Corps
… may be determined to be ‘reasonably available’ by the com-
mander of the requested counsel.”).
   7 Rule for Courts-Martial (R.C.M.) 506(b)(1)(C) (trial counsel
are not reasonably available to serve as IMC).



                                 5
            United States v. Cooper, No. 18-0282/NA
                     Opinion of the Court

WL 1178847, at *12; (3) LT Buyske’s failure to submit a re-
quest for CPT Neumann was not excused by the possibility
he might have been found unavailable, id., 2018 WL
1178847, at *12; (4) Cooper did not knowingly and intelli-
gently waive his right to IMC, id., 2018 WL 1178847, at *12;
(5) Cooper was deprived of his statutory right to IMC, id. at
*37, 2018 WL 1178847, at *13; and (6) Cooper suffered ma-
terial prejudice by the failure of LT Buyske to submit his
IMC request for CPT Neumann. Id. at *45, 2018 WL
1178847, at *15.
   The CCA also concluded that its holdings rendered sev-
eral of the remaining issues, including the ineffective assis-
tance of counsel claim, moot. Id. at *3 n.3, 2018 WL
1178847, at *1 n.3. It set aside the findings and sentence
and authorized a rehearing. Id. at *53, 2018 WL 1178847, at
*19. The CCA denied the Government’s motion for reconsid-
eration, and in the alternative, en banc reconsideration.
United States v. Cooper, No. NMCCA 201500039 (N-M. Ct.
Crim. App. Apr. 17, 2018) (order). The Judge Advocate Gen-
eral of the Navy certified the four issues noted above to this
Court.
                        II. Discussion

    “Waiver can occur either by operation of law, or by the
intentional relinquishment or abandonment of a known
right.” United States v. Jones, 78 M.J. 37, 44 (C.A.A.F. 2018)
(internal quotation marks omitted) (citations omitted). The
Government argues that Appellee waived the IMC issue un-
der two theories: (1) his failure to raise the issue before en-
tering pleas constituted waiver under R.C.M. 905; and (2) he
affirmatively waived the issue in his response to the military
judge’s IMC inquiry. Because we hold that Appellee affirma-
tively waived his right to IMC, we need not resolve the ap-
plicability of the Government’s first theory.
    The CCA rejected the Government’s waiver argument
with regard to the military judge’s IMC inquiry. Cooper,
2108 CCA LEXIS 114, at *35–37, 2018 WL 1178847, at *12–
13. Consistent with the CCA’s opinion, Appellee argues that
a waiver must be knowing and intelligent, and Appellee’s
answers to the military judge’s inquiry about IMC were not




                              6
            United States v. Cooper, No. 18-0282/NA
                     Opinion of the Court

knowing and intelligent, as LT Buyske provided him
erroneous advice regarding the issue.
      [W]aiver is the intentional relinquishment or
      abandonment of a known right. Whether a
      particular right is waivable; whether the defendant
      must participate personally in the waiver; whether
      certain procedures are required for waiver; and
      whether the defendant’s choice must be
      particularly informed or voluntary, all depend on
      the right at stake.
United States v. Olano, 507 U.S. 725, 733 (1993) (internal
quotation marks omitted) (citations omitted); see United
States v. Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009); United
States v. Harcrow, 66 M.J. 154, 156 (C.A.A.F. 2008).
      And the law ordinarily considers a waiver knowing,
      intelligent, and sufficiently aware if the defendant
      fully understands the nature of the right and how it
      would likely apply in general in the circumstanc-
      es—even though the defendant may not know the
      specific detailed consequences of invoking it. A de-
      fendant, for example, may waive his right to re-
      main silent, his right to a jury trial, or his right to
      counsel even if the defendant does not know the
      specific questions the authorities intend to ask,
      who will likely serve on the jury, or the particular
      lawyer the State might otherwise provide.
United States v. Ruiz, 536 U.S. 622, 629–30 (2002); see Iowa
v. Tovar, 541 U.S. 77, 86 (2004).
    Citing our opinion in United States v. Mott, 72 M.J. 319
(C.A.A.F. 2013), the CCA found Appellee had not validly
waived his right to request IMC because his statements to
the military judge were not knowing and intelligent. Cooper,
2018 CCA LEXIS 114, at *35–36, 2018 WL 1178847, at *12.
In Mott, the military judge denied the appellant’s motion to
suppress statements made to law enforcement officials. 72
M.J. at 323, 329. This Court held that the military judge
abused his discretion by focusing on the voluntariness of the
accused’s out-of-court statement without considering wheth-
er the waiver was knowingly and intelligently made in light
of the considerable evidence that the accused had been la-
boring under a mental disease or defect. Id. at 331―32.
There is no evidence, however, that Appellee was unable to



                                7
           United States v. Cooper, No. 18-0282/NA
                    Opinion of the Court

understand the military judge’s advice as to his rights to
counsel.
    In further support of his position, Appellee cites
Fairchild v. Lehman, 814 F.2d 1555 (Fed. Cir. 1987). There,
the petitioner asserted that he had accepted nonjudicial
punishment (NJP) for use of marijuana only after his coun-
sel had assured him that if he did so he would not receive an
adverse characterization of discharge. Id. at 1558. He re-
ceived an other than honorable conditions discharge. He ap-
pealed to the Board of Corrections of Naval Records (BCNR).
Id. at 1557. In an unsworn letter, his counsel, a reservist,
could not remember specifically counseling the petitioner
but opined as to what he thought he would have said. Id. at
1558. The BCNR sided with the government. The district
court concluded that the BCNR finding (apparently that his
counsel did not advise the petitioner he would not get an ad-
verse discharge if he accepted NJP) was unsupported by the
evidence. Id. at 1557. The circuit court agreed. It did “not
think that an accused can execute an intelligent waiver of
his statutory right to trial when he has been misinformed of
the consequences of electing nonjudicial punishment by
counsel provided by the military.” Id. at 1560.
   But Appellee’s case is different. In Fairchild, there was
no buffer between the allegedly incorrect legal advice the
appellant received from his counsel and his decision to
accept NJP. In this case there was. The military judge
carefully explained to Appellee at arraignment the nature of
the right to IMC. Appellee told the military judge that he
understood his rights and wanted to be represented by LT
Buyske and only her. The military judge further asked if an
IMC was ever requested. Appellee sat mute when she told
the military judge that no such request had been made.
When LCDR Gross entered his appearance, the military
judge again inquired as to whether other counsel had been
requested. And when LCDR Gross told the military judge
that no request for IMC had been made, Appellee again
remained mute.
   The purpose of the IMC colloquy is to ensure the accused
receives an explanation of the full panoply of his rights to
counsel unfiltered by the detailed defense counsel and for
the military judge and appellate authorities to satisfy


                             8
             United States v. Cooper, No. 18-0282/NA
                      Opinion of the Court

themselves that the accused was represented by the counsel
of his choice. The military judge’s colloquy with Appellee
concerning his right to IMC was unequivocal. The military
judge spoke directly to Appellee and received direct answers
back without the filter of the defense counsel.8 If Appellee
had wanted other counsel he should have said so. Instead,
he declined other counsel and told the military judge that he
wished to be represented by LT Buyske and no other
counsel. And he sat mute when the military judge
questioned LCDR Gross concerning whether other counsel
had been requested.
   Appellee fully understood the nature of the right to IMC
and how it would have applied to him. See Ruiz, 536 U.S. at
629–30. We conclude that he knowingly and intelligently
waived his right to IMC.
    That leaves unanswered other issues the CCA deter-
mined were mooted by its decision that Appellee was denied
his statutory right to IMC. See Cooper, 2018 CCA LEXIS
114, at *3 n.3, 2018 WL 1178847, at *1 n.3. We leave those
issues for the CCA to resolve on remand.
                          III. Judgment

    The judgment of the United States Navy-Marine Corps
Court of Criminal Appeals is reversed. The case is returned
to the Judge Advocate General of the Navy for remand to the
CCA for further review under Article 66(c), UCMJ, 10 U.S.C.
§ 866(c) (2012).




   8  The dissent’s cite to United States v. Catt, 1 M.J. 41, 47
(C.M.A. 1975), is unavailing. There, the Court held that, despite
the appellant’s failure to object to the military judge’s ruling dis-
qualifying his detailed defense counsel, he did not waive the right
to appeal that ruling. In this case, there was no “silent acceptance
of a condition [Appellee] apparently was powerless to change.” Id.
Appellee had the power to change the condition by telling the mili-
tary judge that he wanted CPT Neumann as his IMC.



                                 9
           United States v. Cooper, No. 18-0282/NA


   Judge SPARKS, dissenting.

   The majority holds that Appellee’s acknowledgment of
his right to individual military counsel (IMC), expression of
his desire that LT Buyske represent him, and failure to
contradict LT Buyske or LCDR Gross’s statements that no
other counsel had been requested, renders an express
waiver. However, I respectfully submit that the record
reveals no indication that Appellee knowingly, voluntarily,
and intelligently waived his IMC claim.
    Whether an accused has waived an issue is a question of
law we review de novo. United States v. Ahern, 76 M.J. 194,
197 (C.A.A.F. 2017). “Whether a particular right is waivable;
whether the defendant must participate personally in the
waiver; whether certain procedures are required for waiver;
and whether the defendant’s choice must be particularly
informed or voluntary, all depend on the right at stake.” Id.
(internal quotation marks omitted) (quoting United States v.
Girouard, 70 M.J. 5, 10 (C.A.A.F. 2011)).
    This Court described the right to IMC as a fundamental
right. United States v. Hartfield, 17 C.M.A. 269, 270, 38
C.M.R. 67, 68 (1967). Generally, waivers of fundamental
rights must be “knowing, intelligent, and voluntary.”
Ricketts v. Adamson, 483 U.S. 1, 23 (1987). “The Supreme
Court has admonished … that courts should not lightly
indulge the waiver of a right so fundamental as the right to
counsel.” United States v. Catt, 1 M.J. 41, 47 (C.M.A. 1975)
(citing Glasser v. United States, 315 U.S. 60 (1942)). “The
appellant’s silent acceptance of a condition he apparently
was powerless to change can hardly be called an exercise of
free will.” Id. (internal quotation marks omitted) (quoting
United States v. Andrews, 21 C.M.A. 165, 168, 44 C.M.R.
219, 222 (1972)).
   The first question posed to the DuBay judge was, “[d]id
the appellant ask his trial defense counsel to request [CPT
Neumann], California Army National Guard, as an [IMC]?”
The DuBay judge answered in the affirmative. Specifically:
      The appellant testified that he told LT Buyske that
      he wanted CPT Neumann to be his IMC, and LT
      Buyske testified that he had not. Both witnesses
      appeared credible on the stand. [The DuBay judge]
      conclude[d] that the appellant did make the request
      because there is sufficient circumstantial evidence
      supporting the appellant’s version to convince [the
           United States v. Cooper, No. 18-0282/NA
                 Judge SPARKS, dissenting

      DuBay judge] of the fact by a preponderance of the
      evidence.
   This circumstantial evidence included:
      At some point, the appellant clearly came to believe
      that he could not have CPT Neumann as an IMC,
      and he made yet another request for an attorney
      that he had worked with in Guantanamo Bay, Capt
      [JN], USMC ... Capt [JN] understood that the
      appellant was asking him because the appellant’s
      requests for [CDR GM] and [CPT] Neumann had
      been denied. [The DuBay judge] find[s] that [Capt
      JN] and the appellant exchanged the Facebook
      messages contained in Appellate Exhibit XXX–A,
      which convince [the DuBay judge] that the
      appellant was keen to get an IMC involved in the
      case, and that he was requesting attorneys he had
      worked with in Guantanamo Bay. These Facebook
      messages, which [the DuBay judge] considered as
      prior consistent statements of the appellant, tend
      to show that the appellant was under the
      impression that he could not have CPT Neumann
      as his IMC because [CPT] Neumann was still in
      Guantanamo Bay.
   At the DuBay hearing, when Appellee was asked why he
named LT Buyske and not another attorney as his choice to
represent him, Appellee testified:
      I had no reason to, like, they had all been denied,
      you know. That was the last person I had, and after
      they asked who I wanted to be represented by. I
      didn’t know to bring up other—other IMCs that
      had been denied, so at that time, like, I wanted
      [LT] Buyske to represent me because my other
      requests had been denied.
   LT Buyske’s advice to Appellee left him with the false
impression that his request for CPT Neumann as his IMC
had been denied. Based only on this erroneous advice did
Appellee inform the military judge that he wanted to be
represented by LT Buyske. After reviewing the DuBay
judge’s factual findings, I do not conclude that Appellee had
the minimal level of understanding regarding his right to an




                               2
             United States v. Cooper, No. 18-0282/NA
                   Judge SPARKS, dissenting

IMC necessary to knowingly, voluntarily, and intelligently
waive this fundamental right.1
    Furthermore, the majority’s position that Appellee
should have interrupted his defense counsel when defense
counsel was asked whether any “individual military counsel
[had] been requested in this case” is beyond what the
military justice system should expect from an accused. In
the majority’s view, an accused in this kind of situation can
only avoid waiver if he stands up and directly attacks the
actions of his attorney in open court. I cannot imagine many
accused servicemembers doing so. The reality is that
attaching significance to the accused’s silence in a situation
like this substitutes the accused’s personal autonomy to
request IMC with a rationale that allows the Court to act as
if the defendant affirmatively made the decision. Thus,
under the facts of this case, I cannot find an adequate basis
in the record to conclude that Appellee knowingly,
voluntarily, and intentionally waived his fundamental right
to request IMC. For this reason, I respectfully dissent.




   1  There may be differing views as to whether the right to an
IMC is a fundamental right. Hartfield, 17 C.M.A. at 270, 38
C.M.A. at 68. However, until our case law is disturbed, it remains
so. See United States v. Dinger, 77 M.J. 447, 452 (C.A.A.F. 2018)
(“Stare decisis is a principle of decision-making, under which a
court follows earlier judicial decisions when the same issue arises
in other cases.” (citing Payne v. Tennessee, 501 U.S. 808, 828
(1991))).




                                3